Citation Nr: 0902750	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for the residuals of a 
fall.  

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).  

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for ulcers.  

5.	Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.  

6.	Whether new and material evidence has been received to 
reopen a claim for service connection for a schizo-affective 
disorder.  

7.	Whether new and material evidence has been received to 
reopen a claim for service connection for depression.  

8.	Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968 and from December 1970 to February 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in October 2008.  



FINDINGS OF FACT

1.	PTSD is not currently demonstrated.  

2.	The residuals of a fall are not currently demonstrated.  

3.	Service connection for COPD was denied by the RO in a 
January 2003 rating action.  It was held that there was no 
COPD shown in service.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

4.	Since the January 2003 decision denying service connection 
for COPD, the additional evidence, not previously considered, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  

5.	Service connection for ulcers was denied by the RO in a 
January 2003 rating action.  It was held that ulcers were not 
shown in service or currently.  The veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.

6.	Since the January 2003 decision denying service connection 
for ulcers, the additional evidence, not previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

7.	Service connection for arthritis was denied by the RO in a 
January 2003 rating action.  It was held that there was no 
evidence of arthritis in service or within 1 year following 
separation therefrom.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

8.	Since the January 2003 decision denying service connection 
for arthritis, the additional evidence, not previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

9.	Service connection for Hepatitis C was denied by the RO in 
a January 2003 rating action.  It was held that there was no 
evidence of the disorder in service nor was there incident of 
exposure shown related to service.  The veteran was notified 
of this action and of his appellate rights, but failed to 
file a timely appeal.

10.	Since the January 2003 decision denying service 
connection for Hepatitis C, the additional evidence, not 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.

11.	Service connection for depression was last denied by the 
RO in a January 2003 rating action.  It was held that there 
was a personality disorder in service and a psychosis that 
existed prior to service.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

12.	Since the January 2003 decision denying service 
connection for depression, the additional evidence, not 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.

13.	Service connection for a schizoaffective disorder was 
last denied by the RO in a January 2003 rating action.  It 
was held that there was a personality disorder during service 
and a pre-service psychotic disorder.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

14.	Since the January 2003 decision denying service 
connection for a schizoaffective disorder, the additional 
evidence, not previously considered, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.	PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.	The residuals of a fall were neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2008).

3.	The additional evidence received subsequent to the January 
2003 decision of the RO, which denied service connection for 
COPD, is not new and material; thus, the claim for service 
connection for this disability is not reopened, and the 
January 2003 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

4.	The additional evidence received subsequent to the January 
2003 decision of the RO, which denied service connection for 
ulcers, is not new and material; thus, the claim for service 
connection for this disability is not reopened, and the 
January 2003 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

5.	The additional evidence received subsequent to the January 
2003 decision of the RO, which denied service connection for 
arthritis, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the January 2003 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

6.	The additional evidence received subsequent to the January 
2003 decision of the RO, which denied service connection for 
hepatitis C, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the January 2003 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

7.	The additional evidence received subsequent to the January 
2003 decision of the RO, which denied service connection for 
depression, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the January 2003 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

8.	The additional evidence received subsequent to the January 
2003 decision of the RO, which denied service connection for 
schizoaffective disorder, is not new and material; thus, the 
claim for service connection for this disability is not 
reopened, and the January 2003 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in July 2002, September 2002, July 
2003, and January 2007, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Furthermore, the July 2003 letter provides sufficient notice 
as to what is needed in terms of new and material evidence so 
as to satisfy the notice provisions of Kent.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In August 2006 and in the January 2007 VCAA letter the 
veteran was provided all necessary notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including ulcer disease and arthritis , may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran is claiming service connection for PTSD that he 
stated in his hearing on appeal was the result of harassment 
during basic training.  Review of the record shows that he 
has been treated for several psychiatric disorders over the 
years, but has not been diagnosed as having PTSD.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
As there is no current evidence of PTSD, the claim must be 
denied.  

Similarly, the veteran claims service connection for the 
residuals of a fall that he states occurred while on active 
duty.  Review of the record does not show that he has 
residual disability that is related to this fall.  As such, 
service connection is not warranted.  It is noted that at his 
hearing on appeal, the veteran states that he has symptoms of 
both PTSD and symptoms that he relates to the in-service 
fall.  However, such a medical nexus determination involves 
an issue of medical causation or diagnosis.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for COPD, ulcers, arthritis, hepatitis C, 
depression and a schizoaffective disorder was last denied by 
the RO in a January 2003 rating decision.  Last decision on 
the merits is to be finalized Evans v. Brown 9 Vet. App. 273 
(1996).  The veteran did not appeal these determinations.  In 
such cases, it must first be determined whether or not new 
and material evidence has been received such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the January 2003 rating 
determination included the service treatment records, VA 
outpatient treatment records and statements made by a VA 
physician who had been treating the veteran for symptoms of 
his psychiatric disorder.  The records show treatment for 
various disorders, including many of those for which service 
connection is claimed.  There is no indication in any of 
these records that the current disabilities are related to 
service.  

Evidence received in connection with the veteran's 
application to reopen his claim for service connection 
includes medical records utilized by the Social Security 
Administration in a disability determination for that agency, 
additional VA outpatient treatment records and the testimony 
given by the veteran before the undersigned in October 2008.  
Again, while these records show that the veteran was treated 
for these disabilities there is no relation drawn between the 
disorders and service.  Thus the evidence consists primarily 
of records of treatment many years after service that does 
not indicate in any way that the conditions are service 
connected.  Such evidence is not new and material evidence 
upon which the claim may be reopened.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  

It is noted that the veteran testified at his hearing in 
October 2008 at which time he gave sworn testimony to the 
effect that he believes that there is a relationship between 
service and his claimed disabilities.  It is again noted that 
he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Such testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  As new and material evidence 
has not been received for any of the veteran's claimed 
disorders, the application to reopen the claims must be 
denied.  




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for PTSD is denied.  

Service connection for the residuals of a fall is denied.  

The application to reopen the claim for service connection 
for chronic obstructive pulmonary disease (COPD) is denied.  

The application to reopen the claim for service connection 
for service connection for ulcers is denied.  

The application to reopen the claim for service connection 
for service connection for arthritis is denied.  

The application to reopen the claim for service connection 
for service connection for a schizo-affective disorder is 
denied.  

The application to reopen the claim for service connection 
for service connection for depression is denied.  

The application to reopen the claim for service connection 
for service connection for hepatitis C is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


